ROSEN & ASSOCIATES, P.C.
Attorneys for the Debtor and Debtor
 in Possession
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen

UNITED STATES BANKRPUTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:

    ROBERT FRANCIS XAVIER SILLERMAN,                               Chapter 11
    aka Robert F.X. Sillerman,
    aka Robert F. Sillerman,                                       Case No. 17-13633 (MKV)
    aka Robert X. Sillerman,

                                       Debtor.



                   NOTICE OF ADJOURNMENT OF HEARING ON
       DEBTOR’S MOTION FOR AN ORDER (I) APPROVING THE DISCLOSURE
        STATEMENT RELATING TO THE DEBTOR’S CHAPTER 11 PLAN OF
     REORGANIZATION, (II) SCHEDULING A HEARING ON CONFIRMATION, AND
         (III) ESTABLISHING NOTICE AND OBJECTION PROCEDURES FOR
                CONFIRMATION OF THE PLAN OF REORGANIZATION

TO ALL CREDITORS AND PARTIES IN INTEREST:

             PLEASE TAKE NOTICE that the hearing on the motion of Robert F.X. Sillerman, aka

Robert F. Sillerman, aka Robert X. Sillerman, improperly named in the involuntary petition

commencing this case as Robert Francis Xavier Sillerman,1 the above captioned debtor and debtor




1
    Mr. Sillerman has never been known as Robert Francis Xavier Sillerman.
in possession (the “Debtor”), for an order (i) approving the disclosure statement relating to the

Debtor’s chapter 11 plan of reorganization, (ii) scheduling a hearing on confirmation, and (iii)

establishing notice and objection procedures for confirmation of the plan of reorganization,

scheduled for February 13, 2019, at 10:00 a.m., has been adjourned to April 4, 2019, at 10:00

a.m. (prevailing Eastern Time).

Dated: New York, New York
       January 31, 2019


                                                           ROSEN & ASSOCIATES, P.C.
                                                           Attorneys for the Debtor and Debtor
                                                           in Possession

                                                           By: /s/ Sanford P. Rosen
                                                                   Sanford P. Rosen

                                                           747 Third Avenue
                                                           New York, NY 10017-2803
                                                           (212) 223-1100




                                               2
